Opinion issued July 7, 2016




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-16-00244-CV
                             ———————————
          PROPHET RONALD DWAYNE WHITFIELD, Appellant
                                          V.
                          BIG STAR HONDA, Appellee



                    On Appeal from the 295th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2015-08974


                           MEMORANDUM OPINION
      Appellant, Prophet Ronald Dwayne Whitfield, proceeding pro se, has neither

paid the required filing fee nor established indigence for purposes of appellate costs.

See TEX. R. APP. P. 5, 20.1; see also TEX. GOV’T CODE ANN. §§ 51.207, 51.208,

51.941(a), 101.041(1) (West Supp. 2015), § 101.0411 (West Supp. 2015); Order,
Fees Charged in the Supreme Court, in Civil Cases in the Courts of Appeals, and

Before the Judicial Panel on Multi-District Litigation, Misc. Docket No. 15-9158

(Tex. Aug. 28, 2015). Further, appellant has neither paid nor made arrangements to

pay the fee for preparing the clerk’s record. See TEX. R. APP. P. 37.3(b). After being

notified by the Court’s Order and Notice of Intent to Dismiss for Want of

Prosecution, issued on April 26, 2016, that this appeal was subject to dismissal for

failure to pay the required fees, appellant did not adequately respond. See id. 5,

37.3(b), 42.3(b), (c).

      Accordingly, we dismiss the appeal for nonpayment of all required fees and

for want of prosecution. See TEX. R. APP. P. 5, 37.3(b), 42.3(b), (c). We dismiss all

pending motions as moot.

                                  PER CURIAM
Panel consists of Justices Keyes, Brown, and Huddle.




                                          2